Exhibit 99.2 FOR IMMEDIATE RELEASE Investor Relations (602) 494-5328 SOUTHERN COPPER CORPORATION DECLARES DIVIDEND Phoenix, January 30, 2009 - Southern Copper Corporation (NYSE and LSE: PCU) (SCC), announced today a quarterly dividend of 11.7 cents per share payable on March 30, 2009, to shareholders of record at the close of business on March 11, 2009. In addition, as part of the $500 million share repurchase program approved by the Board in 2008, Southern Copper has purchased 29.6 million shares of its common stock at an average price of $13.52 per share. With these repurchases the outstanding shareholders have increased their stake in the Company by 3.5%. Southern Copper Corporation is one of the largest integrated copper producers in the world and has the largest copper reserves of any listed company. We are a NYSE and Lima Stock Exchange (LSE) listed company that is 79.1% owned by Grupo Mexico, a
